Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, encompassing claims 1-12 and 25, in the reply filed on November 29, 2021 is acknowledged.  The traversal is on the ground(s) that claims drawn to a product and a manner of using that product can satisfy the unity requirement. The applicant has amended each of the independent claims in a manner to require similar features and thus, withdrawal of the restriction requirement is appropriate.  This is not found persuasive because even though Group I and Group II require the technical feature of an apparatus comprising a chamber receiving an aqueous matrix; a first and second electrodes in the chamber connected to a power source, wherein the first electrode comprises tin, an ultrasound system to clean the first electrode and a sensor to sense at least one property of the aqueous matrix, this special technical feature does not make a contribution over the prior art in view of Stanley, Nyberg and Dietze, as discussed in more detail below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11, 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley (JP 54-110147) in view of Nyberg et al. (US Patent Application Publication no. 2007/0108056) and Dietze (US Patent Application Publication no.  2008/0017523).
Regarding claim 1, Stanley teaches an apparatus for removing a target metal from a working solution/aqueous matrix (abstract); the apparatus comprising an inlet (solution is fed into an electrolytic vessel; as shown in figure 1; abstract); a chamber/electrolytic vessel (2) to receive the working solution; a first electrode and a second electrode within the chamber (2; abstract); the first electrode comprising tin metal (abstract); wherein the apparatus comprises an electrode module comprising the at least first electrode and wherein the metal tin is to dissolve over time into the aqueous matrix as a function of applied electrical stimulus (from power source 3 connected to the electrodes - the electrolytic solution is reduced to a material comprising divalent tin ion (stannous material) eluted from the anode; abstract); an outlet to remove the solution from the chamber (2; the solution is then transferred to separator (4) and thus, an outlet is inherently present).

Nyberg discloses an electrochemical device for treating a fluid comprising sensors to determine the conductivity of the fluid. A controller, upon receiving the conductivity signal from the sensor, can adjust the current passed through the cell to maintain a consistent concentration (a target concentration; paragraph 223). It would have been obvious to one having ordinary skill in the art at the time of filing to use sensors in the device of Stanley because as taught by Nyberg, this is well-known in the art to be effective to regulate a reaction by adjusting the current passed through the cell in response to the signal obtained by the sensors in order to maintain a target concentration. 
Stanley in view of Nyberg fails to teach an ultrasound system to deliver ultrasound energy to the first electrode to clean the first electrode.
Dietze teaches ultrasonic cleaning techniques for the purpose of keeping the electrodes clean (paragraph 7). One having ordinary skill in the art at the time of filing would have found it obvious to incorporate an ultrasound system in the device of the modified Stanley because as taught by Dietze, ultrasonic cleaning techniques are well-known in the art to be effective for keeping the electrodes clean, and one would have found a reasonable expectation of success in doing so. 

Regarding claim 3, the sensor of Nyberg measures concentration of a target material in the fluid; and the power source is to control formation of the material at a variable rate which is dependent on the measured concentration of the target material (paragraph 223).
Regarding claim 4, wherein the sensor of Nyberg comprises a voltammetry measurement system (potential is applied to the electrodes in the cell and the corresponding current is measured; paragraph 223); and the aqueous matrix is water (abstract).
Regarding claim 5, the target metal of Stanley comprises hexavalent chromium (abstract).
Regarding claim 6, the aqueous matrix of Stanley flows through a conduit (see figures 1-2) and the target metal is corrosive to the conduit (hexavalent chromium; abstract).
Regarding claim 7, Nyberg discloses a circuitry to control the flow of current between the first electrode and the second electrode (paragraphs 44, 62); the circuitry comprises at least one processor and instructions stored on non-transitory machine-
readable media (the control module comprises program code instructions stored in the memory that are capable of controlling and monitoring the cell; paragraph 60); and the instructions when executed are to cause the at least one processor to control formation 
Regarding claim 11, the apparatus of Nyberg further comprises a sensor to measure conductivity of the aqueous matrix (paragraphs 73; 77; 223); the apparatus further comprises a source of at least one solution to be selectively added to aqueous matrix to adjust at the at least one of conductivity of the aqueous matrix (paragraphs 135; 137; 145-146; 164; 223); and the apparatus further comprises circuitry to control addition of the at least one solution to the aqueous matrix as a function of the measured at least one of conductivity of the aqueous matrix (paragraphs 135; 137; 145-146; 164; 223).
Regarding claim 12, the apparatus of Nyberg further comprises a sensor to measure reagent generation efficiency (paragraph 218); and a circuitry to regulate current density at a surface of the first electrode in dependence on the measured reagent generation efficiency (paragraph 218; the current density is adjusted based on the generation efficiency).
Regarding claim 25, Stanley teaches an apparatus for removing a target metal from a working solution/aqueous matrix (abstract); the apparatus comprising a chamber/electrolytic vessel (2) to receive the working solution/aqueous matrix; means for electrolyzing metal tin from at least one of two electrodes of an electrode module to form soluble stannous material in the aqueous matrix (the electrolytic solution is reduced to a material comprising divalent tin ion (stannous material) eluted from the tin 
Stanley fails to teach a sensor to sense at least one property associated with the aqueous matrix; wherein the means for electrolyzing is on a regulated basis such that a rate of forming the soluble stannous metal is responsive to sensing of the at least one property to thereby regulate a reaction with the target material; and means for cleaning at least one of the at least two electrodes using ultrasound.
Nyberg discloses an electrochemical device for treating a fluid comprising sensors to determine the conductivity of the fluid. A controller, upon receiving the conductivity signal from the sensor, can adjust the current passed through the cell to maintain a consistent concentration (a target concentration; paragraph 223). It would have been obvious to one having ordinary skill in the art at the time of filing to use sensors in the device of Stanley because as taught by Nyberg, this is well-known in the art to be effective to regulate a reaction by adjusting the current passed through the cell in response to the signal obtained by the sensors in order to maintain a target concentration. 
Stanley in view of Nyberg fails to teach cleaning at least one of the at least two electrodes using ultrasound.
Dietze teaches ultrasonic cleaning techniques for the purpose of keeping the electrodes clean (paragraph 7). One having ordinary skill in the art at the time of filing would have found it obvious to incorporate an ultrasound system in the device of the modified Stanley because as taught by Dietze, ultrasonic cleaning techniques are well-. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stanley in view of Nyberg and Dietze as applied to claim 1 above, and further in view of Finke et al. (US Patent Application Publication no. 2017/0008775).
Regarding claim 8, the modified Stanley teaches all the features discussed above wherein the electrode module comprises the first electrode and the second electrode (abstract of Stanley), but fails to teach a circuitry to detect an electrode failure condition and to generate an alert to a user to notify the user that the electrode module should be replaced.
Finke discloses a self-diagnostic maintenance system that triggers sensors when the electrodes should be replaced (paragraph 104). Upon detection of failure modes, the maintenance system alerts users of the problem, and can display step-by-step pictorial repair instructions for the operator to replace broken or malfunctioning parts, without the operator needing to diagnosis the problem or understand the detailed workings of the system (abstract). It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate a circuitry to detect an electrode failure condition in the device of the modified Stanley, as taught by Finke, in order to alert users of the problem without the operator needing to diagnosis the problem or understand the detailed workings of the system. 

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art made of record fails to teach wherein each of the first electrode and the second electrode comprise metal tin; the power source is to cause alternating current to flow between the first electrode and the second electrode, such that each of the first electrode and the second electrode is operated as an anode for a period of time, to thereby electrolyze the metal tin from to form soluble stannous material in the aqueous matrix (claim 9. Claim 10 depends from claim 9). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794